Monks, C. J.
— Appellant was tried upon an indictment charging him with murder in the first degree, and found guilty of manslaughter, and over a motion for a new trial judgment was rendered upon the verdict.
The only error assigned is that the court erred in overruling the motion for a new trial.
The only cause assigned for a new trial was alleged misconduct of the jury. The affidavit filed in support of the motion for a new trial is not made a part of the record by a bill of exceptions.
Affidavits to sustain causes assigned for a new trial in a criminal case can only be brought into the record by embodying them in a bill of exceptions. Naanes v. State, 143 Ind. 299; Townsend v. State, 132 Ind. 315; Meredith v. State, 122 Ind. 514; Leverich v. State, 105 Ind. 277; Gillett’s Crim. Law, section 990, and cases cited.
*624Section 662, R. S. 1894 (section 650, R. S. 1881), which provides that affidavits may be made a part of the record by order of court, relates exclusively to civil actions, and has no application to criminal cases. Naanes v. State, supra.
There is nothing in the record to sustain the assignment of error.
The judgment is therefore affirmed.